COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Trenton Garrett v. Texas 18th U.S. District Representative Sheila
                          Jackson Lee

Appellate case number:    01-21-00498-CV

Trial court case number: 1173525

Trial court:              County Civil Court at Law No. 1 of Harris County

        Appellant Trenton Garrett prematurely filed a brief on September 23, 2021, before the
reporter’s record was filed. The brief does not comply with Texas Rule of Appellate Procedure
38.1. See TEX. R. APP. P. 38.1(d) (statement of the case “should be supported by record
references”), (g) (statement of facts “must be supported by record references”), (i) (argument
must contain “appropriate citations to authorities and to the record”).
        Accordingly, the brief is stricken. Appellant must file a corrected brief in compliance
with Texas Rule of Appellate Procedure 38.1. The deadline for filing the corrected brief is thirty
days from the date the reporter’s record is filed.

       It is so ORDERED.


Judge’s signature: ___________/s/ Julie Countiss__________
                             Acting individually


Date: September 28, 2021